DETAILED ACTION
This Office action is in response to the Preliminary Amendment filed on August 26, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on August 26, 2019.  These drawings are accepted by the Examiner.

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding to claim 1, the prior art of record fails to disclose or suggest “an inductor connected to the reference potential contacts of the two first and second module terminals for electrically coupling the reference potential contacts; a first series circuit comprising a third semiconductor switch and a first capacitor, the first series circuit connected in parallel to the first semiconductor switch; wherein the first capacitor is connected to the positive contact of the first module terminal, the third semiconductor switch is connected to the positive contact of the second module terminal, and a connection of the third semiconductor switch to the first capacitor is connected to the reference potential contact of the first module terminal via a fifth semiconductor switch; and a second series circuit comprising a fourth semiconductor switch and a second capacitor connected in parallel to the second semiconductor switch; wherein the second capacitor is connected to the negative contact of the first module terminal, the fourth semiconductor switch is connected to the negative contact of the second module terminal, and a connection of the fourth semiconductor switch to the second capacitor is connected to the reference potential contact of the first module terminal via a sixth semiconductor switch” in combination with other claim limitations. Claims 2-4 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 5, the prior art of record fails to disclose or suggest “an inductor connected to the reference potential contacts of the first and second module terminals for electrically coupling the reference potential contacts; a first series circuit comprising a third semiconductor switch and a first capacitor, the first series circuit connected in parallel to the first semiconductor switch; wherein the first capacitor is connected to the positive contact of the first module terminal, the third semiconductor switch is connected to the positive contact of the second module terminal, and a connection of the third semiconductor switch to the first capacitor is connected to the reference potential contact of the first module terminal via a fifth semiconductor switch; and a second series circuit comprising a fourth semiconductor switch and a second capacitor connected in parallel to the second semiconductor switch; wherein the second capacitor is connected to the negative contact of the first module terminal, the fourth semiconductor switch is connected to the negative contact of the second module terminal, and a connection of the fourth semiconductor switch to the second capacitor is connected to the reference potential contact of the first module terminal via a sixth semiconductor switch” in combination with other claim limitations. Claims 6-8 depend directly or indirectly from claim 5, and are, therefore, also allowed at least for the same reasons set above.

Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/RAFAEL O DE LEON DOMENECH/Examiner, Art Unit 2838